439 F.2d 708
UNITED STATES of America, Plaintiff-Appellee,v.Jesus P. AVILES, Defendant-Appellant.
No. 26013.
United States Court of Appeals, Ninth Circuit.
March 9, 1971.

J. Frank Gibson (argued), of Gibson & Gibson, Phoenix, Ariz., for defendant-appellant.
Morton Sitver, Asst. U. S. Atty. (argued), Richard K. Burke, U. S. Atty., Phoenix, Ariz., for plaintiff-appellee.
Before CHAMBERS, MERRILL and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
The judgment of conviction in this narcotics case is affirmed.


2
We find adequate evidence to support the conviction on all counts.


3
The failure here to require the government to produce the informant was within the trial court's discretion. The informer was not a witness to or an actor in the transactions. If the informer had participated in the alleged entrapment, we would have a different case.


4
The judge here as the trier of fact simply refused to believe Aviles on entrapment.


5
There may be too many counts in the indictment, but with concurrent sentences, Aviles was not prejudiced.